Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Applicant’s election without traverse of Species 1 in Figures 1-8 in the reply filed on 11/17/2020 is acknowledged.
Claims 23, 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2020.


DETAILED ACTION
	Applicant elected Species 1 without traverse in Figures 1-8 in the reply filed on 11/17/2020. Claims 20, 21, 23-32 are currently pending in this application. Claims 23, 25 are withdrawn. Claims 20, 21, 24, 26-32 are currently under examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 20-21, 26, 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSURA (2013/0192405) in view of SHIPMAN (2014/0114538).

Regarding Claim 20, KATSURA teaches A bicycle electrical rear derailleur (14)(Fig. 14) comprising: an electrical port (86a) configured to be detachably connected to an electrical cable (26).
KATSURA does not teach a wireless communication unit configured to wirelessly receive a control signal;
SHIPMAN teaches a wireless communication unit (274) configured to wirelessly receive a control signal;
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in KATSURA to include a wireless communications unit as in SHIPMAN to allow the derailleur to be controlled wirelessly.
KATSURA as modified teaches wherein the wireless communication unit (SHIPMAN 274) is configured to receive electrical power from a power supply unit (SHIPMAN 44) via the electrical cable (26) (SHIPMAN 212).





Regarding Claim 26, KATSURA as modified teaches further comprising a movable member (72); and an electrical actuation unit (84) configured to actuate the movable member (72).

Regarding Claim 27, KATSURA as modified teaches wherein the electrical actuation unit (84) is configured to receive electrical power from a power supply unit via the electrical cable (26) [0004].

Regarding Claim 28, KATSURA as modified teaches wherein the electrical actuation unit (84) is configured to receive a control signal from the wireless communication unit (SHIPMAN 274).

Regarding Claim 29, KATSURA as modified teaches wherein the electrical actuation unit (84) includes the electrical port (86a).

Regarding Claim 30, KATSURA as modified teaches further comprising a base member (70) configured to support the electrical actuation unit (84) with respect to the bicycle frame (16).



Regarding Claim 32, KATSURA teaches a bicycle electrical rear derailleur (14)(Fig. 14) comprising: a base member (70); a movable member (72); a linkage (80); a chain guide (72); and an electrical port (86a) configured to be detachably connected to an electrical cable.
KATSURA does not teach a wireless communications unit configured to wirelessly receive a control signal, the wireless communication unit being disposed on the base member.
SHIPMAN teaches a wireless communications unit (274) configured to wirelessly receive a control signal, the wireless communication unit being disposed on the base member (34).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in KATSURA to include a wireless communications unit as in SHIPMAN to allow the derailleur to be controlled wirelessly.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSURA (2013/0192405) in view of SHIPMAN (2014/0114538) and further in view of MIGLIORANZA (2008/0312799).


KATSURA does not teach to transmit at least one of position data and operational data.
MIGLIORANZA teaches wherein to transmit at least one of position data and operational data [0113].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the communication unit in KATSURA so it receives position data as in MIGLIORANZA so the control unit knows when a shift is complete and the completed shift configuration can be displayed on a display unit.


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSURA (2013/0192405) in view of SHIPMAN (2014/0114538) and further in view of JORDAN (2013/0061705).

Regarding Claim 28, KATSURA as modified does not teach wherein the electrical actuation unit is configured to receive a control signal from the electrical cable or the wireless communication unit.
JORDAN teaches wherein the electrical actuation unit is configured to receive a control signal from the electrical cable or the wireless communication unit [0041].



The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered and are not persuasive. 
Applicant argues that KATSURA does not teach a rear derailleur (Remarks pg. 6 para. 4).  A rear derailleur is shown in Fig. 14 of KATSURA.
Applicant argues that SHIPMAN does not need an electrical cable since it is already a wireless system (Remarks pg. 6 para. 4).  The new rejection of Claim 1 corrects the typo in the motivation statement for combining KATSURA and SHIPMAN which now states it would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in KATSURA to include a wireless communications unit as in SHIPMAN to allow the derailleur to be controlled wirelessly.  Though the motivation to combine was corrected, this does not constitute a new grounds for rejection since applicant was given a fair opportunity to react to the thrust of the rejection (MPEP 1207.03(a)).  Since the title of the rejection states that KATSURA is 
Applicant argues that there is no motivation to modify SHIPMAN in view of KATSURA (Remarks pg. 7 para. 1).  The rejection modifies KATSURA in view of SHIPMAN.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654